 Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 1 of 6 PAGEID #: 89




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOYCE L. SNYDER, et al.,                       : Case No. 1:20-cv-254
                                                :
                  Plaintiffs,                   : Judge Susan J. Dlott
                                                : Magistrate Judge Karen Litkovitz
 v.                                             :
                                                :
 ASCENSUS, LLC,                                 :
                                                :
                 Defendant.                     :

         THE PARTIES JOINT MOTION FOR EXTENSION OF DEADLINES FOR
       AMENDING PLEADINGS, MOTIONS RELATIVE TO THE PLEADINGS,
       DISCLOSURE OF EXPERTS AND SUBMISSION OF EXPERT REPORTS

       Plaintiffs Joyce L. Snyder, Kenneth N. Chard, and John Gutzwiller (collectively

“Plaintiffs”) and Defendant, Ascensus, LLC (“Defendant”), hereby jointly move this Court

pursuant to S.D. Ohio Civ. R. 7.3 for: i) extension of the deadline for motions relative to the

pleadings to March 3, 2021; ii) extension of time for motions relative to the pleadings to March

31, 2021; iii) extension of the deadline for disclosure of expert witnesses and submission of expert

report(s) with Plaintiff identifying and producing primary expert report(s) on or before April 1,

2021and Defendant identifying and producing expert report(s) on or before May 1, 2021. The

extension of time will permit the parties to continue to pursue mediation prior to engaging in

further discovery related to amending the pleadings. A Memorandum in Support is attached.

Pursuant to S.D. Ohio Civ. R. 7.3 a proposed order is also attached.




                                                 1
Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 2 of 6 PAGEID #: 90




                                    Respectfully submitted,

                                    /s/ Peter A. Saba
                                    Peter A. Saba (0055535)
                                    Joshua M. Smith (0092360)
                                    STAGNARO, SABA
                                    & PATTERSON CO., L.P.A.
                                    2623 Erie Avenue
                                    Cincinnati, Ohio 45208
                                    (513) 533-2701
                                    pas@sspfirm.com
                                    Attorneys for Plaintiff


                                    /s/ Frank F. Velocci
                                    Paul A. Wolfla (Ohio Bar No. 0069801)
                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                    300 North Meridian Street, Suite 2500
                                    Indianapolis, Indiana 46204
                                    (317) 237-1241
                                    paul.wolfla@faegredrinker.com

                                    Frank F. Velocci (Admitted Pro Hac Vice)
                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                    600 Campus Drive
                                    Florham Park, New Jersey 07962
                                    (973) 549-7078
                                    frank.velocci@faegredrinker.com
                                    Attorneys for Defendant / Counterclaim Plaintiff




                                       2
 Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 3 of 6 PAGEID #: 91




                               MEMORANDUM IN SUPPORT

       Pursuant to Fed. R. Civ. P. 6(b), “when an act may or must be done within a specified time,

the court may, for good cause, extend the time (A) with or without motion or notice if the court

acts, or if a request is made, before the original time or its extension expires; or (B) on motion

made after the time has expired if the party failed to act because of excusable neglect.” Further,

S.D. Ohio Local Rule 7.3(a) provides:

       (a) Motions for Extension of Time. Prior to filing any motion for an extension of
           time, counsel shall consult with all parties (except prisoners appearing pro se)
           whose interests might be affected by the granting of such relief and solicit their
           consent to the extension. The motion shall affirmatively state that such
           consultation has occurred or was attempted in good faith and shall state whether
           the motion is unopposed. If the extension is not opposed, the movant should
           submit a proposed order to the Court in the form prescribed by S.D. Ohio Civ.
           R. 7.4.

       The parties hereby jointly request that the Court’s Calendar Orders dated September 23,

2020 (Doc. 17) and December 14, 2020 (Doc. 21) be modified such that: i) the deadline for

motions relative to the pleadings be extended from February 15, 2021 to March 3, 2021; ii) the

time for motions relative to the pleadings be extended from March 1, 2021 to March 31, 2021; and

iii) the deadline for disclosure of expert witnesses and submission of expert report(s) be extended,

with Plaintiff identifying and producing primary expert report(s) on or before April 1, 2021 (as

opposed to March 1, 2021) and Defendant identifying and producing expert report(s) on or before

May 1, 2021 (as opposed to April 1, 2021).

       As previously indicated, an extension of time would allow the parties to continue to pursue

the mediation which began on January 14, 2021, prior to engaging in further discovery related to

amending the pleadings. No party will be prejudiced by this extension, and there are no other case

deadlines which would be affected by the same. The proposed order granting the motion is

attached.



                                                 3
 Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 4 of 6 PAGEID #: 92




                                             Respectfully submitted,


                                             /s/ Peter A. Saba
                                             Peter A. Saba (0055535)
                                             Joshua M. Smith (0092360)
                                             STAGNARO, SABA
                                             & PATTERSON CO., L.P.A.
                                             2623 Erie Avenue
                                             Cincinnati, Ohio 45208
                                             (513) 533-2701
                                             pas@sspfirm.com
                                             Attorneys for Plaintiff


                                             /s/ Frank F. Velocci
                                             Paul A. Wolfla (Ohio Bar No. 0069801)
                                             FAEGRE DRINKER BIDDLE & REATH LLP
                                             300 North Meridian Street, Suite 2500
                                             Indianapolis, Indiana 46204
                                             (317) 237-1241
                                             paul.wolfla@faegredrinker.com

                                             Frank F. Velocci (Admitted Pro Hac Vice)
                                             FAEGRE DRINKER BIDDLE & REATH LLP
                                             600 Campus Drive
                                             Florham Park, New Jersey 07962
                                             (973) 549-7078
                                             frank.velocci@faegredrinker.com
                                             Attorneys for Defendant / Counterclaim Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was serviced this 25 day of
January, 2021 via electronic mail upon all parties.

                                             /s/ Peter A. Saba
                                             Peter A. Saba (0055535)




                                                4
 Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 5 of 6 PAGEID #: 93




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOYCE L. SNYDER, et al.,                       : Case No. 1:20-cv-254
                                                :
                  Plaintiffs,                   : Judge Susan J. Dlott
                                                : Magistrate Judge Karen Litkovitz
 v.                                             :
                                                :
 ASCENSUS, LLC,                                 :
                                                :
                  Defendant.                    :

         ORDER GRANTING THE PARTIES JOINT MOTION FOR EXTENSION OF
      DEADLINES FOR AMENDING PLEADINGS, MOTIONS RELATIVE TO THE
       PLEADINGS, DISCLOSURE OF EXPERTS AND SUBMISSION OF EXPERT
                                REPORTS

       This civil action is before the Court on the parties joint motion to modify the Calendar

Orders dated September 23, 2020 (Doc. 17) and December 14, 2020 (Doc. 21) such that: i) the

deadline for motions relative to the pleadings be extended from February 15, 2021 to March 3,

2021; ii) the time for motions relative to the pleadings be extended from March 1, 2021 to March

31, 2021; and iii) the deadline for disclosure of expert witnesses and submission of expert report(s)

be extended, with Plaintiff identifying and producing primary expert report(s) on or before April

1, 2021 (as opposed to March 1, 2021) and Defendant identifying and producing expert report(s)

on or before May 1, 2021 (as opposed to April 1, 2021). The joint motion is well taken. This case

shall proceed as follows:

1.     Deadline for leave to amend pleadings: March 3, 2021
       Deadline for motions relative to the pleadings: March 31, 2021.

2.     Deadline for disclosure of expert witnesses and submission of expert reports:
       Plaintiff identify and produce primary expert report(s): April 1, 2021
       Defendant identify and produce primary expert report(s): May 1, 2021

All other dates in the Court’s Calendar issued September 23, 2020 (Doc. 17) shall remain.



                                                 1
 Case: 1:20-cv-00254-SJD-KLL Doc #: 22 Filed: 01/25/21 Page: 6 of 6 PAGEID #: 94




IT IS SO ORDERED.



Date:________________________        _______________________________________
                                     Karen L. Litkovitz
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
